Exhibit 10.3

 

SEPARATION AGREEMENT AND RELEASE

 

This SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is made by and between
Michael Franken (the “Executive”) and Radius Health, Inc., a Delaware
corporation (the “Company”) (collectively, referred to as the “Parties” or
individually referred to as a “Party”).  Capitalized terms used but not defined
in this Agreement shall have the meanings set forth in the Employment Agreement
(as defined below).

 

WHEREAS, the Parties have previously entered into that certain letter agreement,
dated as of March 23, 2012 (the “Employment Agreement”) and that certain
Confidentiality and Non-Competition Agreement, dated as of March 26, 2012 (the
“Non-Compete Agreement”); and

 

WHEREAS, in connection with the Executive’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective November 11, 2013
(the “Termination Date”), the Parties wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions, and demands that
the Executive may have against the Company and any of the Releasees (as defined
below), including, but not limited to, any and all claims arising out of or in
any way related to the Executive’s employment with or separation from the
Company or its subsidiaries or affiliates but, for the avoidance of doubt,
nothing herein will be deemed to release any rights or remedies in connection
with Executive’s ownership of vested equity securities of the Company, the
Executive’s rights under the terms of this Agreement or the Executive’s right to
indemnification by the Company or any of its affiliates pursuant to contract or
applicable law (collectively, the “Retained Claims”).

 

NOW, THEREFORE, in consideration of the severance payments described in clauses
(i) through (iv) of the section of the Employment Agreement on page 3 thereof
titled “Termination without Cause or for Good Reason” (collectively, the
“Severance Payments”), which, pursuant to the Employment Agreement, are
conditioned on the Executive’s execution and non-revocation of this Agreement,
and in consideration of the mutual promises made herein, the Company and the
Executive hereby agree as follows:

 

1.             Termination.  The Parties acknowledge that the Executive’s
employment with the Company terminated on the Termination Date.  As of the
Termination Date, the Executive no longer serves as Senior Vice President and
Chief Business Officer of the Company or in any officer or employee position
with the Company or any of its subsidiaries.  Effective as of the Termination
Date, Executive ceased to exercise or convey any authority (actual, apparent, or
otherwise) on behalf of, the Company and its subsidiaries.

 

2.             Severance Payments; Accrued Obligations.  The Company agrees to
provide the Executive with the Severance Payments, payable at the times set
forth in, and subject to the terms and conditions of, the Employment Agreement.
In addition, to the extent not already paid, and subject to the terms and
conditions of the Employment Agreement, the Company shall pay or provide to the
Executive the Accrued Obligations, subject to and in accordance with the terms
of the Employment Agreement.

 

3.             Release of Claims.  The Executive agrees that, other than with
respect to the Retained Claims, the foregoing consideration represents
settlement in full of all outstanding obligations owed to the Executive by the
Company, any of its direct or indirect subsidiaries and affiliates, and any of
its or their current and former officers, directors, equity holders, managers,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries and predecessor and successor corporations and assigns
(collectively, the “Releasees”).  The Executive, on his own behalf and on behalf
of any of the Executive’s affiliated companies or entities and

 

--------------------------------------------------------------------------------


 

any of the Executive’s or their respective heirs, family members, executors,
agents, and assigns, other than with respect to the Retained Claims, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that the Executive may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the date the Executive signs
this Agreement, including, without limitation:

 

(a)           any and all claims relating to or arising from the Executive’s
employment  or service relationship with the Company or any of its direct or
indirect subsidiaries or affiliates and the termination of that relationship;

 

(b)           any and all claims relating to, or arising from, the Executive’s
right to purchase, or actual purchase of any shares of stock or other equity
interests of the Company or any of its affiliates, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

 

(c)           any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;

 

(d)           any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; the Sarbanes-Oxley Act of 2002;

 

(e)           any and all claims for violation of the federal or any state
constitution;

 

(f)            any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

 

(g)           any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by the Executive as a result of this Agreement; and

 

(h)           any and all claims for attorneys’ fees and costs.

 

The Executive agrees that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released.  This release does not release the Retained Claims and claims that
cannot be released as a matter of law, including, but not limited to, the
Executive’s right to file a charge with or participate in a charge by the Equal
Employment Opportunity Commission, or any

 

2

--------------------------------------------------------------------------------


 

other local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, against the
Company (with the understanding that the Executive’s release of claims herein
bars the Executive from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA and claims to any benefit entitlements
vested as the date of separation of the Executive’s employment, pursuant to
written terms of any employee benefit plan of the Company or its affiliates.

 

4.             Non-Compete Agreement.  The Executive shall continue to be bound
by the terms of the Non-Compete Agreement.

 

5.             Acknowledgment of Waiver of Claims under ADEA.  The Executive
understands and acknowledges that the Executive is waiving and releasing any
rights the Executive may have under the Age Discrimination in Employment Act of
1967 (“ADEA”), and that this waiver and release is knowing and voluntary.  The
Executive understands and agrees that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the date the Executive
signs this Agreement.  The Executive understands and acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which the Executive was already entitled.  The Executive further
understands and acknowledges that the Executive has been advised by this writing
that:  (a) the Executive should consult with an attorney prior to executing this
Agreement; (b) the Executive has 21 days within which to consider this
Agreement; (c) the Executive has 7 days following the Executive’s execution of
this Agreement to revoke this Agreement pursuant to written notice to the
Secretary of the Company; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes the Executive from challenging or seeking a determination in good
faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law.  In the event the Executive signs this Agreement and
returns it to the Company in less than the 21 day period identified above, the
Executive hereby acknowledges that the Executive has freely and voluntarily
chosen to waive the time period allotted for considering this Agreement.

 

6.             Severability; Successors.  In the event that any provision or any
portion of any provision hereof or any surviving agreement made a part hereof
becomes or is declared by a court of competent jurisdiction or arbitrator to be
illegal, unenforceable, or void, this Agreement shall continue in full force and
effect without said provision or portion of provision. This Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns.

 

7.             No Oral Modification.  This Agreement may only be amended in a
writing signed by the Executive and a duly authorized officer of the Company.

 

8.             Effective Date.  The Executive has seven days after the Executive
signs this Agreement to revoke this Agreement by delivering written notice of
such revocation to the Chairman of the Company’s Board of Directors.  This
Agreement will become effective on the eighth day after the Executive signs this
Agreement, so long as it has not been revoked by the Executive.

 

9.             Governing Law; Dispute Resolution.  This Agreement shall be
construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts, notwithstanding its conflicts of law rules to the contrary. 
Except as otherwise provided in the Non-Compete Agreement or as required by law,
any dispute, claim, question or controversy arising under or relating to this
Agreement, the Non-Compete Agreement, the Employment Agreement, the Executive’s
employment with the Company or the

 

3

--------------------------------------------------------------------------------


 

termination thereof (each such dispute, claim, question or controversy, a
“Dispute”) will be resolved by submitting such Dispute to binding arbitration
administered by JAMS pursuant to its Employment Arbitration Rules and Procedures
and subject to its Employment Arbitration Minimum Standards of Procedural
Fairness (collectively, the “Rules”), and pursuant to the procedures set forth
in this Section 9.  In the event of any conflict between the Rules and the
procedures set forth in this Section 9, the procedures set forth in this Section
9 will control.  Any such arbitration will be brought within any otherwise
applicable statute of limitations period, and will be the sole and exclusive
means for resolving such Dispute (other than as otherwise required by law).  Any
arbitration will be held in Boston, Massachusetts, and conducted before a single
neutral arbitrator selected by mutual agreement of the Parties within 30 days of
the initiation of the arbitration or, if they are unable to agree, by JAMS under
its rules.  The arbitrator will take submissions and hear testimony, if
necessary, and will render a written decision as promptly as practicable.  The
arbitrator may grant any legal or equitable remedy or relief that the arbitrator
deems just and equitable, to the same extent that remedies or relief could be
granted by a state or federal court in the United States.  The decision of the
arbitrator will be final, binding and conclusive on all parties and interested
persons.  It is the intention of the Parties that they will be entitled to fair
and adequate discovery in accordance with the Federal Rules of Civil Procedure. 
The parties hereto will keep confidential the fact of the arbitration, the
dispute being arbitrated, and the decision of the arbitrator.  Judgment upon the
award rendered by the arbitrator may be entered in any court having competent
jurisdiction.  All fees and expenses of any arbitration, including, but not
limited to, reasonable attorneys’ fees and disbursements of all parties, with
respect to a Dispute under this Agreement will be borne by the Non-prevailing
Party.  The determination of whether a party is to be deemed the “Non-prevailing
Party” in any arbitration will be solely within the province of the arbitrator.

 

10.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

11.          Voluntary Execution of Agreement.  The Executive understands and
agrees that the Executive executed this Agreement voluntarily, without any
duress or undue influence on the part or behalf of the Company or any third
party, with the full intent of releasing all of the Executive’s claims against
the Company and any of the other Releasees.  The Executive acknowledges that: 
(a) the Executive has read this Agreement; (b) the Executive has not relied upon
any representations or statements made by the Company that are not specifically
set forth in this Agreement; (c) the Executive has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Executive’s own choice or has elected not to retain legal counsel; (d) the
Executive understands the terms and consequences of this Agreement and of the
releases it contains; and (e) the Executive is fully aware of the legal and
binding effect of this Agreement.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 

EXECUTIVE

 

 

 

 

 

 

Dated:

November 12, 2013

/s/ Michael Franken

 

 

Michael Franken

 

 

 

 

 

 

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

 

Dated:

November 11, 2013

By:

/s/ Kurt C. Graves

 

 

 

Kurt C. Graves

 

 

 

Chairman of the Board of Directors

 

--------------------------------------------------------------------------------

 